DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 or 03/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  “at least two first of the inverters” and “a second one of the inverters”.  It is suggested to amend the limitations to “at least one of the two inverters of each of the two converters” and “the other one of the two inverters of each of the two converters”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “wherein below a predetermined altitude”.  It is suggested to amend the limitation to “wherein when the aircraft is below a predetermined altitude,”  Appropriate correction is required.
Claims 3-4 are objected to because of the following informalities:  “may”.  It is unclear whether the limitation following by the phrase is part of the claimed invention.  For example, it is suggested to amend limitation in claim 3 to “an inverter of each converter supplies an air recirculation fan”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "starting up the auxiliary power unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2019/0181786 A1).
Regarding claims 1 and 9, Singh discloses an electrical architecture for an aircraft comprising two air-conditioning systems (e.g. Figs. 1 and 3: 106 and 304 & [0019, 0038]), two converters (e.g. Fig. 3: 336, 338), each intended to supply one of the air-conditioning systems (e.g. 304), and at least one first electric machine which starts up a first main engine of the aircraft (e.g. Figs. 1 & 3: 102, 302), wherein the electrical architecture is configured such that the two converters can together supply the first electric machine (e.g. [0052-0055]), wherein each of the two converters comprises two inverters (e.g. Fig. 5: 504, 506 & [0070]: Singh suggests it is design choice to use different number of converters or inverters), wherein the architecture further comprises a coupler (e.g. Fig. 3: switches connecting the converters and motor/generator together) which serves to link at least two first of the inverters, and wherein the electric machine comprises a main winding (e.g. Fig. 5: 508) that can be supplied by the coupler (i.e. switches in Fig. 3) and an exciter winding that can be supplied by a second one of the inverters (e.g. Fig. 5: 510 & [0070-0072]).  
Singh fails to explicitly disclose each converter comprise two inverters, and that the exciter winding is supplied by the second inverter.
However, Singh suggests the number of converter (i.e. inverter as shown in Fig. 5: 504, 506—correspond to converters in Fig. 3: 336, 338) can be varied based on application; thus, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention.  In addition, Singh in Fig. 5 discloses the use of another inverter for supplying the exciter winding.  Thus, the combination of the teachings provided by Singh discloses the claimed invention.
Regarding claim 3, Singh discloses an inverter of each converter may supply an air recirculation fan (e.g. [0019]: air conditioner inherently discloses air fan).  
Regarding claim 5, Singh discloses a second electric machine that starts up a second main engine of the aircraft (e.g. [0018]: two engines), wherein the electrical architecture is configured such that the two converters can together supply the first electric machine or the second electric machine.  
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2019/0181786 A1) in view of Abdelli (WO 2018/024983 A1) (hereinafter rejection relies on machine translation provided by the Office).
Regarding claim 2, Singh fails to disclose, but Abdelli teaches below a predetermined altitude the two converters are configured to supply just one of the two air-conditioning systems (p. 2: 15-22: only one compressor of one of the air conditioning units is powered during first phase of flight).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Singh with the teachings of Abdelli to supply only one of the air-conditioning systems in a lower altitude since it is known in the art to only operate a single engine when the aircraft is in a lower altitude so as to reduce power consumption.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2019/0181786 A1) in view of Blumer et al. (US 2016/0039371 A1).
Regarding claim 4, Singh fails to disclose (although it teaches power from converters are supplied to different loads in Fig. 4: 304), but Blumer teaches an inverter of at least one of the converters may supply an electric motor for powering a wheel of the aircraft (e.g. [0034]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Singh with the teachings of Blumer to power a wheel of an aircraft since it is known in the art to generate power by engine and supply to different loads of the aircraft (e.g. wheel).
Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2019/0181786 A1) in view of Glennon (WO 99/00596).
Regarding claim 7, Singh fails to disclose, but Glennon teaches an auxiliary power unit (e.g. Fig. 1: APU 22) and an electric machine (e.g. Fig. 1: 16) for starting up the auxiliary power unit (e.g. [0020]), wherein the electrical architecture is configured such that the two converters (e.g. Fig. 1: 42, 44) can supply the electric machine for starting up the auxiliary power unit (e.g. last paragraph of p. 5).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Singh with the teachings of Glennon to converter power from external source to power up the APU so as to start up other engines sequentially. 
Regarding claim 8, Glennon teaches at least one battery for storing electrical energy, wherein the electric machine for starting up the auxiliary power unit is supplied by the battery via the converters (e.g. last paragraph of p. 5 – 1st paragraph of p. 6).  
Regarding claim 10, Glennon teaches the first and second electric machines are configured so as to permit operation as a motor or as a generator, making it possible to supply the two converters, the method consisting in supplying the first electric machine operating as a motor so as to start up the first main engine until the first electric machine operates as a generator, receiving mechanical energy from the first main engine, the first electric machine then supplying the two converters, the method further consisting in supplying the second electric machine operating as a motor in order to start up the second main engine (e.g. last paragraph of p. 5 – 1st paragraph of p. 6).  
Regarding claim 11, Glennon teaches the electric machine for starting up the auxiliary power unit is configured so as to permit operation as a motor or as a generator, making it possible to supply the two converters the method consisting in supplying the electric machine for starting up the auxiliary power unit operating as a motor in order to start up the auxiliary power unit from the battery until the electric machine for starting up the auxiliary power unit, receiving mechanical energy from the auxiliary power unit, operates as a generator to supply the twoAtty Dkt. No. 95781.41380 19 converters, the method then consisting in supplying the first electric machine operating as a motor in order to start up the first main engine (e.g. last paragraph of p. 5 – 1st paragraph of p. 6). 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2019/0181786 A1) in view of Glennon (WO 99/00596) as applied to claim 11 above, and further in view of Blumer et al. (US 2016/0039371 A1).
Regarding claim 12, Singh and Glennon in combination fails to teach, but Blumer teaches supplying the electric motor for powering a wheel of the aircraft (e.g. [0034]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Singh and Glennon with the teachings of Blumer to power a wheel of an aircraft since it is known in the art to generate power by engine and supply to different loads of the aircraft (e.g. wheel).
In addition, it would have been an obvious matter of design choice to power up the wheel before starting up the first main engine, since applicant has not disclosed that power up the wheel before starting up the first main engine solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the wheel being started up first or at any other time.  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846